




This Separation and General Release Agreement must be executed and delivered to
Employer (Attn: Laurie Marsh, Director, Human Resources) no later than December
31, 2015.
SEPARATION AND GENERAL RELEASE AGREEMENT
THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Separation Agreement”) is
entered into between WALTER M. NARAJOWSKI, with an address at 79297 LIGA La
Quinta, CA 92253 (the “Employee”) and ROKA BIOSCIENCE, INC., having its
corporate headquarters at 20 Independence Boulevard, 4th Floor, Warren, New
Jersey 07059 (the “Employer”). Employer, together with its past, present and
future direct and indirect parent organizations, subsidiaries, affiliated
entities, related companies and divisions and each of their respective past,
present and future officers, directors, employees, shareholders, trustees,
members, partners, attorneys and agents (in each case, individually and in their
official capacities), and each of their respective employee benefit plans (and
such plans' fiduciaries, agents, administrators and insurers, in their
individual and their official capacities), as well as any predecessors, future
successors or assigns or estates of any of the foregoing, is collectively
referred to in this Separation Agreement as the “Released Parties.”


RECITALS:


A.    Employer and Employee entered into an employment agreement dated July 1,
2012 (“Employment Agreement”). Capitalized terms used in this Separation
Agreement and not otherwise defined in this Separation Agreement shall have the
meanings ascribed to them in the Employment Agreement.


B.    Following ongoing discussions between the parties, the parties have
elected to treat Employee’s separation of employment as one for Good Reason
effective December 31, 2015, with Employer having waived any requirements
Employee might have to give notice pursuant to Section 4.01(E) of the Employment
Agreement and the Good Reason cure period contained therein.


C.    Pursuant to Section 4.02(B) of the Employment Agreement, Employee is to be
paid certain amounts in the event of a termination by the Employee for Good
Reason, subject to Employee’s execution, delivery and non-revocation of a
general release in a form satisfactory to Employer.


D.    Employer has agreed to accelerate the vesting of 30,000 shares of
restricted stock under the Restricted Stock Agreement dated January 2, 2015
(“Restricted Stock Agreement”) from January 1, 2016 to December 31, 2015.


E.    This Separation Agreement is intended to be, and shall serve as, the
Release required pursuant to the Employment Agreement.


In consideration of the foregoing premises and the mutual covenants and
agreements contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.    Termination of Employment Agreement; Separation of Employment. The
Employment Agreement and Employee’s employment with Employer thereunder was
terminated by the Employee for Good Reason in accordance with Section 4.01(E) of
the Employment Agreement, effective December 31, 2015. Accordingly, Employee
acknowledges and understands that the Employment Agreement and Employee’s
employment with Employer under the Employment Agreement or otherwise terminated
on December 31, 2015 (the “Separation Date”) and that his last day of employment
with Employer was the Separation Date. Employee further acknowledges that
Employee has received all compensation and benefits to which Employee is
entitled under the Employment Agreement or otherwise as a result of Employee’s
employment,




--------------------------------------------------------------------------------




except as otherwise provided in this Separation Agreement. Employee understands
that, except as otherwise provided in this Separation Agreement, Employee is
entitled to nothing further from the Released Parties, including reinstatement
by Employer.


2.    Employee General Release of Released Parties. As a condition to, and in
consideration of, Employer’s obligation to make the Severance Payment and
provide the COBRA Assistance set forth in Section 8 below, Employee (on his own
behalf and on behalf of his heirs, executors, administrators, trustees, legal
representatives, successors and assigns) hereby unconditionally and irrevocably
releases, waives, discharges and gives up, to the full extent permitted by law,
any and all Claims (as defined below) that Employee may have against any of the
Released Parties, arising on or prior to the date of Employee’s execution and
delivery of this Separation Agreement to Employer. “Claims” means any and all
actions, charges, controversies, demands, causes of action, suits, rights,
and/or claims whatsoever for debts, sums of money, wages, salary, severance pay,
expenses, commissions, fees, bonuses, unvested stock options, vacation pay, sick
pay, fees and costs, attorneys’ fees, losses, penalties, damages, including
damages for pain and suffering and emotional harm, arising, directly or
indirectly, out of any promise, agreement (including, without limitation, the
Employment Agreement), offer letter, contract, understanding, common law, tort,
the laws, statutes, and/or regulations of the States of New Jersey, Pennsylvania
or any other state and the United States, including, but not limited to, federal
and state wage and hour laws (to the extent waiveable), federal and state
whistleblower laws, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act (excluding COBRA), the Vietnam Era Veterans
Readjustment Assistance Act, the Fair Credit Reporting Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefit Protection
Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act of 2002, the
federal False Claims Act, the New Jersey Law Against Discrimination, the New
Jersey Family Leave Act, the New Jersey Civil Rights Act, the New Jersey
Conscientious Employee Protection Act, the New Jersey False Claims Act, the
California Employment and Housing Act, the California Family Rights Act, the
California WARN Act, the California Lie Detector Law, the California Strategic
Lawsuit Against Public Participation Act, the California Family School
Partnership Act, the California Military Leave Law, the California Whistleblower
Act, the California Hazardous Substances Information and Training Act, and the
California Equal Pay Law, as each may be amended from time to time, whether
arising directly or indirectly from any act or omission, whether intentional or
unintentional. This releases all Claims including those of which Employee is not
aware and those not mentioned in this Separation Agreement. Employee
specifically releases any and all Claims arising out of the Employment Agreement
or the termination hereof and Employee’s employment with Employer or his
separation therefrom. Employee expressly acknowledges and agrees that, by
entering into this Separation Agreement, Employee is releasing and waiving any
and all rights or Claims, including, without limitation, Claims that Employee
may having arising under ADEA, which have arisen on or before the date of
Employee’s execution and delivery of this Separation Agreement to Employer.


3.    Further Release By Employee Of the Released Parties. Employee expressly
acknowledges that, in further consideration of the payment and benefits set
forth in Section 6 below, Employee waives all rights afforded by Section 1542 of
the Civil Code of the State of California (“Section 1542”), or any other law of
or statute of similar effect in any jurisdiction with respect to the released
Claims, with respect to the Released Parties. Section 1542 states: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMNT WITH THE
DEBTOR.” Notwithstanding the provisions of Section 1542 and for the purpose of
implementing a full and complete release of all Claims, Employee expressly
acknowledges and agrees that this Separation Agreement releases all Claims
existing or arising prior to his




--------------------------------------------------------------------------------




execution of this Separation Agreement which he has or may have against the
Released Parties whether such Claims are known or unknown and suspected or
unsuspected by him and he forever waives all inquiries and investigations into
any and all such claims. Employee understands and acknowledges that the
significance and consequence of this waiver of Civil Code §1542, is that even if
Employee should suffer additional injuries or damages arising out of the
released Claims, he will not be permitted to make any claim for those injuries
or damages.


4.    Representations; Covenant not to Sue. Employee hereby represents and
warrants that (A) Employee has not filed, caused or permitted to be filed any
pending proceeding (nor has Employee lodged a complaint with any governmental or
quasi-governmental authority) against any of the Released Parties, nor has
Employee agreed to do any of the foregoing, (B) Employee has not assigned,
transferred, sold, encumbered, pledged, hypothecated, mortgaged, distributed, or
otherwise disposed of or conveyed to any third party any right or Claim against
any of the Released Parties that has been released in this Separation Agreement,
and (C) Employee has not directly or indirectly assisted any third party in
filing, causing or assisting to be filed, any Claim against any of the Released
Parties. Except as set forth in Section 16 below, Employee covenants and agrees
that Employee shall not encourage or solicit or voluntarily assist or
participate in any way in the filing, reporting or prosecution by himself or any
third party of a proceeding or Claim against any of the Released Parties.


5.    Final Pay Check; Expense Reimbursement. Employee has received (or will
received by not later than the next regular pay date following the Separation
Date) full payment (less applicable withholdings and customary payroll
deductions) of his base salary earned through and including the Separation Date.
Employee has received (or will receive by the next regular expense processing
date) full payment for all submitted and approved business expenses incurred
prior to the Separation Date and submitted no later than thirty (30) days after
the Separation Date.


6.    Annual Bonus. In accordance with Section 3.01(B) of the Employment
Agreement, Employee will be paid an Annual Bonus of $82,897.00 for the calendar
year ending December 31, 2015. This Annual Bonus will be paid on December 31,
2015.


7.    Restricted Stock. One-third of the 90,000 restricted shares Employee was
granted under the Restricted Stock Award Agreement will accelerate and become
vested on December 31, 2015 and the restrictions applicable to those 30,000
restricted shares will lapse on December 31, 2015 in accordance with the
Restricted Stock Award Agreement. All other restricted shares granted under the
Restricted Stock Award Agreement are forfeited immediately after termination of
employment.


8.    Severance Payment and COBRA Assistance. In accordance with Section 4.02(B)
of the Employment Agreement and as good consideration for Employee’s execution,
delivery and non-revocation of this Separation Agreement, Employer shall provide
Employee with:


(A) a payment (the “Severance Payment”) the aggregate amount of $233,381.25
(less applicable withholdings and customary payroll deductions, excluding 401(k)
contributions). The Severance Payment shall be payable in eighteen (18)
consecutive semi-monthly installments of $12,965.62 (less applicable
withholdings and customary payroll deductions, excluding 401(k) contributions)
each, in accordance with Employer’s customary payroll practices, commencing on
the next regular payroll date following the eighth day after Employee’s
execution and delivery of this Separation Agreement to Employer (or as soon
thereafter as administratively practicable); provided, however, the first
payment shall include the cumulative amount of payments had such payments
commenced immediately following the effective date of Employee’s termination;
and






--------------------------------------------------------------------------------




(B) if Employee timely elects COBRA coverage, Employer shall waive Employee's
healthcare continuation payments under COBRA through September 30, 2016 (“COBRA
Assistance”), unless Employee becomes eligible to obtain healthcare coverage
from a new employer sooner, in which case Employer's obligation to waive
Employee's health care continuation payments under COBRA shall cease. Employee
understands and affirms that he is obligated to immediately inform Employer if
he becomes eligible to obtain healthcare coverage from a new employer before
September 30, 2016. Employee further understands that if Employee wishes to
continue to obtain COBRA coverage after September 30, 2016, Employee must pay
all costs and fees for such additional coverage in accordance with COBRA.


Employee acknowledges and agrees that the Severance Payment set forth in Section
8(A) above and the COBRA Assistance set forth in Section 8(B) above are being
made in accordance with Section 4.02(B) of the Employment Agreement and that
such payments fully satisfy (and are not in addition to) Employer’s obligations
under Sections 4.02(B) of the Employment Agreement. Employee further
acknowledges that he is not otherwise entitled to the Separation Payment and the
COBRA Assistance and that nothing in this Separation Agreement shall be deemed
to be an admission of liability on the part of any of the Released Parties.
Employee covenants and agrees that he will not seek anything further from any of
the Released Parties.


9.    Who is Bound. Employer and Employee are bound by this Separation
Agreement. Anyone who succeeds to Employee’s rights and responsibilities, such
as the executors of Employee’s estate, is bound and anyone who succeeds to
Employer’s rights and responsibilities, such as its successors and assigns, is
also bound.


10.    Cooperation With Investigations/Litigation. Employee agrees, upon
Employer’s request, to reasonably cooperate in any Employer investigation,
litigation, arbitration, or regulatory proceeding regarding events that occurred
during Employee’s tenure with Employer. Employee will make himself reasonably
available to consult with Employer’s counsel, to provide information, and to
appear to give testimony. Employer will, to the extent permitted by law and
applicable court rules, reimburse Employee for reasonable out-of-pocket expenses
Employee incurs in extending such cooperation, so long as Employee provides
advance written notice of Employee’s request for reimbursement and provides
satisfactory documentation of the expenses.


11.    Non Disparagement; Covenants Agreement and Confidentiality.


(A)    Employee covenants and agrees that he shall not knowingly disparage,
criticize or otherwise make any derogatory statements regarding Employer or its
past, present and future directors, officers, shareholders, employees, agents or
products. Provided inquiries are directed to Laurie Marsh, Director, Human
Resources, Employer shall disclose to prospective employers information limited
to Employee’s dates of employment and last position held by Employee. Employer
agrees to instruct its Senior Management Team not to knowingly disparage,
criticize or otherwise make any derogatory statements concerning Employee.


(B)    Employee represents and warrants to Employer that, at all times during
Employee's employment with Employer, Employee has complied with his obligations
under the Employee Confidentiality, Inventions, Non-Interference Agreement,
Non-Solicitation and Non-Competition Agreement between Employee and Employer
dated as of September 11, 2009 (the “Covenants Agreement”). Employee
acknowledges and agrees that Employee's obligations under the Covenants
Agreement survive the termination of the Employment Agreement and his employment
with Employer and such obligations shall remain in full force and effect
following the Separation Date. Without limitation of his obligations under the
Covenants Agreement, Employee further agrees that he shall not reveal the
amounts paid to




--------------------------------------------------------------------------------




Employee or the other terms of this Separation Agreement to anyone, except to
Employee’s immediate family, legal and financial advisors and then only after
securing the agreement of such individual to maintain the confidentiality of
this Separation Agreement, or in response to a subpoena or other legal process,
after reasonable notice has been provided to Employer sufficient to enable
Employer to contest the disclosure.


12.    Employer Property. Without limitation of Employee's obligations under the
Covenants Agreement, Employee represents and warrants that Employee has returned
to Employer all property in Employee’s possession, custody or control belonging
to Employer, including, but not limited to, all Company Confidential Information
and Third Party Confidential Information (as those terms are defined in the
Covenants Agreement), equipment, computers, pass codes, keys, swipe cards,
credit cards, documents or other materials, in whatever form or format, that
Employee received, prepared, or helped prepare. Employee represents that
Employee has not retained any copies, duplicates, reproductions, computer disks,
or excerpts thereof, of correspondence, memoranda, reports, notebooks, drawings,
photographs, or other documents relating in any way to the business or affairs
of Employer or any third parties associated with the Employer.


13.    Remedies. If Employee breaches any term or condition of this Separation
Agreement or the Covenants Agreement, or any representation made by Employee in
this Separation Agreement was false when made, it shall constitute a material
breach of this Separation Agreement and in addition to and not instead of the
Released Parties’ other remedies hereunder, under the Covenants Agreement or
otherwise at law or in equity, Employer’s obligation to make any remaining
installments of the Severance Payment or to waive Employee’s health care
continuation payments under COBRA through September 30, 2016 shall terminate as
of the date of such breach and Employer shall have no further obligations under
Section 8 of this Separation Agreement and Employee shall be required, upon
demand, to return to Employer ninety (90%) of the Severance Payment (or
installments thereof) paid by Employer pursuant to Section 8(A) of this
Separation Agreement. Employee understands and agrees that if Employer’s
obligations under Section 8 cease and/or Employee is obligated to return ninety
percent (90%) of the Severance Payment (or installments thereof), in each case,
in accordance with the preceding sentence, this Separation Agreement shall
continue to be binding on Employee and the Released Parties shall be entitled to
enforce the provisions of this Separation Agreement as if Employer’s obligations
under Section 8 had not ceased and/or ninety percent (90%) of the Severance
Payment had not been repaid to Employer and Employer shall have no further
obligations to Employee under Section 8 of this Separation Agreement. Further,
in the event of any litigation or other proceeding to enforce the terms of this
Separation Agreement and/or the Covenants Agreement, whether initiated by
Employee or Employer, the prevailing party shall (unless otherwise provided by
law) be entitled to recover its reasonable attorneys’ fees and costs, expert
witness fees and costs, and court costs/forum fees from the other party.
Notwithstanding the foregoing, it is understood and agreed that Employee shall
have no automatic repayment obligation or automatic obligation to pay such
attorneys’ fees and other costs associated with enforcing this Separation
Agreement and/or the Covenants Agreement if Employee were to challenge the ADEA
waiver only.
14.    Construction of Agreement. In the event that one or more of the
provisions contained in this Separation Agreement or the Covenants Agreement
shall for any reason be held unenforceable in any respect under the law of any
state of the United States or the United States, such unenforceability shall not
affect any other provision of this Separation Agreement or the Covenants
Agreement, but this Separation Agreement and the Covenants Agreement shall then
be construed as if such unenforceable provision or provisions had never been
contained herein or therein. If it is ever held that any restriction hereunder
or under the Covenants Agreement is too broad to permit enforcement of such
restriction to its fullest extent, such restriction shall be enforced to the
maximum extent permitted by applicable law.
15.    Dispute Resolution. Employer and Employee hereby agree that any dispute
based on, arising out of or relating to the interpretation and performance of
this Agreement or any other matter or thing shall be solely submitted to and
finally settled by arbitration by a single arbitrator in accordance with the
then-current rules




--------------------------------------------------------------------------------




of the American Arbitration Association ("AAA"), including without limitation,
any claims for breach of this Agreement. Any such arbitration shall be conducted
in the New Jersey office of the AAA located closest to Employer's New Jersey
office. The single arbitrator shall be appointed from the AAA's list of
arbitrators by the mutual consent of the parties, or in the absence of such
consent, by application of any party to the AAA. A decision of the arbitrator
shall be final and binding upon the Parties. The parties agree that this Section
15 shall be grounds for dismissal of any court action commenced by either party
with respect to this Agreement other than (i) post-arbitration actions seeking
to enforce and arbitration award and (ii) actions seeking appropriate equitable
or injunctive relief, including, without limitation, pursuant to the Covenants
Agreement. Employer shall pay the fees of the arbitrator and each party shall be
responsible for his own legal fees, costs of its experts and expenses of his
witnesses, except as any fee shifting as to either the cost of the arbitrator
and/or attorneys’ fees as may be permitted by applicable law upon the conclusion
of the arbitration. The arbitrator's remedial authority shall equal the remedial
power that a court with competent jurisdiction over the parties and their
dispute would have. Any award rendered shall be a reasonable award in writing
and shall be final, binding and conclusive (without right to appeal, unless such
appeal is based on fraud by the other party in connection with the arbitration
process) upon the parties and any judgment on such award may be enforced in any
court having jurisdiction, unless otherwise provided by law. EMPLOYER AND
EMPLOYEE KNOWINGLY AND VOLUNTARILY AGREE TO THIS ARBITRATION PROVISION AND
ACKNOWLEDGE THAT ARBITRATION SHALL BE INSTEAD OF ANY CIVIL LITIGATION AND THAT
EMPLOYER AND EMPLOYER ARE EACH WAVING ANY RIGHTS TO A JURY TRIAL WITH RESPECT TO
AN ARBITRATED MATTER. This Separation Agreement and any and all matters arising
directly or indirectly herefrom shall be governed under the laws of the State of
New Jersey without reference to choice of law rules.
16.    Acknowledgments. Employer and Employee acknowledge and agree that:


(A) By entering in this Separation Agreement, Employee does not waive any rights
or Claims (including, without limitation, any Claims arising under ADEA) that
may arise after the date that Employee executes and deliver this Separation
Agreement to Employer;


(B) This Separation Agreement shall not affect the rights and responsibilities
of the Equal Employment Opportunity Commission (the “EEOC”) or similar federal
or state agency to enforce the ADEA and other laws, and further acknowledge and
agree that this Separation Agreement shall not be used to justify interfering
with Employee’s protected right to file a charge or participate in an
investigation or proceeding conducted by the EEOC or similar federal or state
agency. Accordingly, nothing in this Separation Agreement shall preclude
Employee from filing a charge with, or participating in any manner in an
investigation, hearing or proceeding conducted by, the EEOC or similar federal
or state agency, but Employee hereby waives any and all rights to recover under,
or by virtue of, any such investigation, hearing or proceeding;


(C) Notwithstanding anything set forth in this Separation Agreement to the
contrary, nothing in this Separation Agreement shall affect or be used to
interfere with Employee’s protected right to test in any court, under the Older
Workers’ Benefit Protection Act, or like statute or regulation, the validity of
the waiver of rights under ADEA set forth in this Separation Agreement; and


(D) Nothing in this Separation Agreement shall preclude Employee from exercising
Employee’s rights, if any, (i) under COBRA and (ii) under Employer’s 401(k)
plan.


17.    Opportunity for Review.


(A)    Employee is hereby advised and encouraged by Employer to consult with
Employee’s own counsel before signing the Separation Agreement. Employee
represents and warrants that Employee:




--------------------------------------------------------------------------------




(i) has had sufficient opportunity to consider this Separation Agreement; (ii)
has read this Separation Agreement; (iii) understands all the terms and
conditions hereof; (iv) is not incompetent or had a guardian, conservator or
trustee appointed for Employee; (v) has entered into this Separation Agreement
of Employee’s own free will and volition; (vi) has duly executed and delivered
this Separation Agreement; (vii) understands that Employee is responsible for
Employee’s own attorney’s fees and costs; (viii) has had the opportunity to
review this Separation Agreement with counsel of Employee’s choice or has chosen
voluntarily not to do so; (ix) understands the Employee has been given
twenty-one (21) days to review this Separation Agreement before signing this
Separation Agreement and understands that he is free to use as much or as little
of the 21-day period as he wishes or considers necessary before deciding to sign
this Separation Agreement; (x) understands that if Employee does not sign and
return this Separation Agreement to Employer (Attn: Laurie Marsh, Director,
Human Resources) on or before January ___, 2016, Employer shall have no
obligation to enter into this Separation Agreement, Employee shall not be
entitled to the Severance Payment or the COBRA Assistance set forth in Section 8
of this Separation Agreement, and the Separation Date shall be unaltered; and
(xi) understands that this Separation Agreement is valid, binding and
enforceable against the parties in accordance with its terms.


(B)    This Separation Agreement shall be effective and enforceable on the
eighth day after execution and delivery to Employer (Attn: Laurie Marsh,
Director, Human Resources) by Employee. The parties understand and agree that
Employee may revoke this Separation Agreement after having executed and
delivered it to Employer by so advising Employer (Attn: Laurie Marsh, Director,
Human Resources) in writing no later than 11:59 p.m. on the seventh day after
Employee’s execution and delivery of this Separation Agreement to Employer. If
Employee revokes this Separation Agreement, it shall not be effective or
enforceable, Employee shall not be entitled to the Severance Payment or the
COBRA Assistance set forth in Section 8 of this Separation Agreement, and the
Separation Date shall be unaltered.


[Signatures appear on the following page]




--------------------------------------------------------------------------------




Agreed to and accepted on this 21st day of December, 2015.
 
 
 
 
 
 
 
Witness:
 
 
EMPLOYEE:
 
 
 
 
 
 
 
 
/s/ Walter M. Narajowski
 
 
 
Walter M. Narajowski
 
 
 
 
 
Agreed to and accepted on this 22nd day of December, 2015
 
 
 
 
 
 
 
 
 
 
ROKA BIOSCIENCE, INC.
 
 
 
 
 
 
 
 
BY:
/s/ Paul G. Thomas











